    Case 20-03190-sgj Doc 121 Filed 03/04/21             Entered 03/04/21 17:01:19            Page 1 of 3




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Telephone/Fax: (972) 755-7100

Counsel for the Debtor and Debtor-in-Possession

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                             §
In re:                                                       § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         § Case No. 19-34054-sgj11
                                                             §
                                 Debtor.                     §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                             §
                                 Plaintiff,                  §
                                                             §
v.                                                           § Adv. Proc. No. 20-3190-sgj11
                                                             §
JAMES D. DONDERO,
                                                             §
                                  Defendant.                 §

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


AMENDED NOTICE OF HEARING                                                                        PAGE 1 OF 3
Case 20-03190-sgj Doc 121 Filed 03/04/21         Entered 03/04/21 17:01:19     Page 2 of 3




                            AMENDED NOTICE OF HEARING

       PLEASE TAKE NOTICE that the following matter is scheduled for hearing on

Monday, March 22, 2021 at 9:30 a.m. (Central Time) (the “Hearing”) in the above-captioned

adversary proceeding (the “Adversary Proceeding”):

          1. Plaintiff’s Motion for an Order Requiring Mr. James Dondero to Show Cause
             Why He Should Not Be Held in Civil Contempt for Violating the TRO [Dkt. No.
             48] (the “Motion”).

       The Hearing will be held before The Honorable Stacey G. C. Jernigan, United States

Bankruptcy Judge, at the United States Bankruptcy Court for the Northern District of Texas

(Dallas Division), Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom

No. 1, Dallas, TX 75242-1496.

                        [Remainder of Page Intentionally Left Blank]




AMENDED NOTICE OF HEARING                                                         PAGE 2 OF 3
Case 20-03190-sgj Doc 121 Filed 03/04/21   Entered 03/04/21 17:01:19   Page 3 of 3




Dated: March 4, 2021.              PACHULSKI STANG ZIEHL & JONES LLP


                                   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 266326)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   E-mail:    jpomerantz@pszjlaw.com
                                              ikharasch@pszjlaw.com
                                              jmorris@pszjlaw.com
                                              gdemo@pszjlaw.com
                                              hwinograd@pszjlaw.com

                                   -and-

                                   HAYWARD PLLC

                                  /s/ Zachery Z. Annable
                                  Melissa S. Hayward
                                  Texas Bar No. 24044908
                                  MHayward@HaywardFirm.com
                                  Zachery Z. Annable
                                  Texas Bar No. 24053075
                                  ZAnnable@HaywardFirm.com
                                  10501 N. Central Expy, Ste. 106
                                  Dallas, Texas 75231
                                  Tel/Fax: (972) 755-7100

                                  Counsel for the Debtor and
                                  Debtor-in-Possession




AMENDED NOTICE OF HEARING                                                 PAGE 3 OF 3
